Citation Nr: 1002467	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-29 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 12, 
2004 for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1968.  His DD214 reflects that he is a recipient of 
the Purple Heart and a Bronze Star.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In January 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In March 2008, the Board remanded this matter to the RO for 
additional development.  After completing the requested 
actions, the RO continued the denial of the claim (as 
reflected in an October 2009 supplemental statement of the 
case) and returned this matter to the Board for additional 
appellate consideration.

In March 2008, the Board also remanded to the RO the matter 
of whether there was clear and unmistakable error (CUE) in 
the June 1988 rating decision that denied service connection 
for PTSD, to issue the Veteran a statement of the case (SOC).  
In October 2009, the RO issued the Veteran a SOC on this 
matter and informed the Veteran, in pertinent part, that he 
must file an appeal within 60 days of the date of the 
contemporaneous letter.  As the time period for submission of 
a perfected appeal has past, and no correspondence has been 
received from the Veteran or his representative (i.e. a VA 
Form 9 or the like) to date, this matter is not before the 
Board. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a June 1988 decision, the RO denied the Veteran's 
claim for service connection for PTSD. Although the RO 
notified the Veteran of this decision in August 1988, he did 
not initiate an appeal.  This decision became final.

3. On September 7, 1994, the RO received the Veteran's 
statement in which he indicated that he sought to reopen his 
claim for service connection for PTSD.  The Veteran was 
informed by the RO in a September 1994 letter of the need to 
submit new and material evidence, specifically, medical 
evidence of a current disability.  No response was received 
from the Veteran within one year of the RO's request; 
therefore, the Board considers the 1994 claim to reopen to be 
abandoned.

4.  On February 12, 2004, the RO received a statement for the 
Veteran that the RO accepted as his request to reopen his 
claim for service connection for PTSD.

5.  In a September 2004 decision, the RO reopened and granted 
service connection for PTSD, effective February 12, 2004.

6.  Prior to February 12, 2004, there was no pending claim, 
formal or informal, pursuant to which service connection for 
PTSD could have been granted.


CONCLUSION OF LAW

The claim for an effective date earlier than February 12, 
2004 for the grant of service connection for PTSD is without 
legal merit.  38 U.S.C.A. § 5110 (2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In the present appeal, in the August 2006 SOC, the RO set 
forth the provisions of 38 C.F.R. § 3.400 and explained the 
criteria governing effective dates.  Moreover, the Veteran 
and his representative have been afforded the opportunity to 
present evidence and argument with respect to the claim for 
an earlier effective date.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant.  As explained below, the claim for 
an earlier effective date lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II. Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).  If a 
claim is received within one year after separation from 
service, the effective date for the grant of service 
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2009).

The effective date of a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(q)(1)(ii) (2009).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.151(a) 
(2009).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009).

A review of the record reveals that the Veteran first filed a 
claim for service connection for PTSD in July 1987.  He was 
notified by rating action dated in June 1988 that his claim 
had been denied, but did not file a timely appeal and this 
determination became final.  See 38 C.F.R. § 20.1103 (2009).

On September 7, 1994, the RO received the Veteran's statement 
in which he indicated that he sought to reopen his claim for 
service connection for PTSD.  The Veteran was informed by the 
RO in a September 1994 letter of the need to submit new and 
material evidence, specifically, medical evidence of a 
current disability.  The record shows that the Veteran did 
not submit any additional evidence, to include the requested 
medical evidence of a current disability, within one year of 
the VA's request; therefore, the Board considers the 1994 
claim to reopen to be abandoned.  See 38 C.F.R. § 3.158(a).  

On February 12, 2004, the Veteran submitted a statement that 
the RO accepted as a request to reopen his claim for service 
connection for PTSD.

Vet Center records from February 2004 to June 2004 reflect 
that the Veteran was seen for counseling regarding issues 
related to his service in Vietnam.  His GAF score was 45.

In a July 2004 letter, a team leader from the Vet Center 
briefly discussed the Veteran's service in Vietnam and noted 
he was medivaced for shrapnel wounds which led to the 
Veteran's receipt of the Purple Heart.  He described the 
Veteran's psychiatric symptoms and noted that the Veteran had 
joined that Combat PTSD group for weekly meetings.  The 
Veteran's current GAF was noted as 38.   

A September 2004 QTC examination report reflects that the 
Veteran was diagnosed with PTSD, chronic with a severe 
history of unusual psychological trauma, specifically having 
served in combat in the Vietnam War.  

Based on such findings, service connection for PTSD was 
granted by rating action dated in September 2004, effective 
from February 12, 2004, the date of receipt of the claim to 
reopen.

In this case, the Board finds that after the June 1988 final 
decision and prior to the February 12, 2004 claim to reopen, 
there is no document indicating an intent by the Veteran to 
reopen his claim for service connection for PTSD, other than 
the September 1994 claim which, as discussed above, was 
abandoned.  

Accordingly, on these facts, the date of the February 12, 
2004 statement from the Veteran-accepted as petition to 
reopen the previously denied claim for service connection for 
PTSD - is the earliest effective date that may be assigned 
for the grant of this benefit.  See 38 C.F.R. § 
3.400(q)(1)(ii) (2009).  The pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 20.101(a) (2009); see also Rudd v. 
Nicholson, 20 Vet. App. 296 (2006). 

As there is no legal basis for assignment of any earlier 
effective date for the award of service connection for PTSD, 
the Board finds that the claims for earlier effective dates 
must be denied.  Where, as here, the law is dispositive of 
the claim, the appeal must be terminated or denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

It is noted that recently medical records of treatment in the 
1980's.  This information does not provide a basis for 
changing the effective date as it was not on file at the time 
the earlier decision was entered.  Information concerning 
medals and awards was also submitted, but this information 
was known at the time of the earlier decision.  This case, as 
noted, is decided by operation of law by which the Board is 
bound.

ORDER

An effective date earlier than February 12, 2004, for the 
grant of service connection for PTSD is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


